DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/05/2021.  An initialed copy is attached to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot (claims 11-13 and ¶[0151]-[0153] in Specification) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 11-13 has the limitation “slot”. The Specification mentions slot as 2-1083 in Figures 21 and 22. Figures 21 and 22 do not include 2-1083. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,262,527. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,262,527 encompass the claim limitations of Application 17/067,553.

Application 17/067,553
U.S. Patent No. 11,262,527 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 




a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 





a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed part, having a main axis, comprising: an outer frame, having a top surface intersecting the main axis and a sidewall extending from an edge of the top surface along the main axis; and 



a base, comprising; a base plate intersecting the main axis and securely connected to the outer frame; and 

a driving assembly, driving the movable part to move relative to the fixed part, wherein the main axis is not parallel to the optical axis, wherein the driving assembly comprises a driving magnetic element and a driving coil assembly


a circuit board positioning structure, having a recess or an opening structure, a movable part; moving relative to the fixed part, and connected to an optical element with an optical axis; and the driving coil assembly comprises a circuit board and a driving coil disposed at the circuit board, wherein the circuit board comprises a coil positioning structure, and the coil positioning structure corresponds to the circuit board positioning structure.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,178,323. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,178,323 encompass the claim limitations of Application 17/067,553.
Application 17/067,553
U.S. Patent No. 11,178,323 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 


a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 








a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a first movable assembly, movable relative to the fixed assembly and configured to be connected to a photosensitive element, wherein the photosensitive element corresponds to an optical element; and 

a first driving assembly, configured to drive the first movable assembly to move relative to the fixed assembly; wherein the first movable assembly includes a heat dissipation structure corresponding to the first driving assembly, the optical element or the photosensitive element; wherein the first movable assembly includes a substrate configured to support the photosensitive element, and 

a plurality of circuit elements is disposed on the substrate and is electrically connected to the photosensitive element; wherein the first movable assembly further includes a circuit board and a first heat conducting element, the circuit board is disposed between the photosensitive element and the substrate, and the first heat conducting element is disposed between the circuit board and the substrate; wherein the first movable assembly further includes a second heat conducting element disposed in the circuit board and connected to the photosensitive element and the substrate.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of U.S. Patent No. 11,131,825. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,131,825 encompass the claim limitations of Application 17/067,553.
Application 17/067,553
U.S. Patent No. 11,131,825 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly, and 

the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly; 



a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, electrically connected to the driving assembly, wherein the circuit assembly includes an electrical connection element having a resin material; wherein the movable assembly includes a winding member and a metal assembly, the driving assembly includes a driving coil, a leading wire of the driving coil is disposed on a winding member surface of the winding member, and the electrical connection element is disposed between the metal assembly and the winding member; wherein the metal assembly has a plate-shaped structure and defines an extending direction, wherein when viewed in a direction perpendicular to the extending direction, at least 80% of total area of the winding member surface is covered by the metal assembly.

Claim 19:
wherein the optical element defines an optical axis, when viewed in a direction perpendicular to the optical axis, the protruding post is located between the metal assembly and the movable assembly, and when viewed along the optical axis, the protruding post overlaps at least part of the movable assembly and overlaps at least part of the metal assembly.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,131,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11,131,827 encompass the claim limitations of Application 17/067,553.
Application 17/067,553
U.S. Patent No. 11,131,827 
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly, and 

the optical element has an optical axis; 




a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 


a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly.
Claim 1:
An optical element driving mechanism, comprising: 

a fixed part; 

a movable part, movably connected to the fixed part, comprising: a holder, carrying an optical element, comprising a surface, a sidewall facing the optical element and a holder groove disposed at a junction of the surface and the sidewall; a holder stopper protruding from the surface along an optical axis of the optical element to limit a range of motion of the holder; and 

a driving assembly driving the movable part to move relative to the fixed party wherein the movable part further comprises 

a first elastic element disposed on the surface, and the first elastic element is flexible along the optical axis, wherein the first elastic element comprises: a string connection portion elastically flexible along the optical axis; an electrical connection portion connected to the holder; and a holder connection portion located between the string connection portion and the electrical connection portion, connected to the holder.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/928,532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 16/928,532 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
Application 16/928,532
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 




a movable assembly, configured to be connected to an optical element, 

wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 


a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly;

(Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner takes plurality as two or more)
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion, having a main axis, wherein when viewed in a direction which is parallel to the main axis, the fixed portion has a polygonal structure; and 

a movable portion, connected to an optical element having an optical axis, wherein the movable portion is movable relative to the fixed portion; 



a driving assembly, comprising: a first driving element; a second driving element, corresponding the first driving element and driving the movable portion to move relative to the fixed portion; 

a first circuit element, having a first circuit; a second circuit element, having a second circuit, wherein the first circuit element and the second circuit element are arranged along the direction which is parallel to the main axis; and a first circuit connecting portion, configured to be electrically connected to the first circuit, wherein the first circuit is a first coil, wherein the first circuit element is electrically connected to the second circuit element via the first circuit connecting portion; and a plurality of metal pads, disposed on the first circuit element and the second circuit element, the metal pads disposed on the first circuit element are electrically separated from each other, and the metal pads disposed on the second circuit element are electrically separated from each other, wherein when viewed in a first direction which is perpendicular to the main axis, the first circuit connecting portion is located between the first circuit element and the second circuit element, and when viewed in the direction which is parallel to the main axis, the first circuit element, the second circuit element and the first circuit connecting portion at least partially overlap each other.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 16/900,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 16/900,002 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
PGPUB 2021/0109314
Application 16/900,002
PGPUB 2020/0393637
Claim 1:
An optical element driving mechanism, comprising: 



a fixed assembly; 

a movable assembly, configured to be connected to an optical element, 

wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, 



including a plurality of circuits, and affixed to the fixed assembly; (Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner take plurality and two or more)
Claim 1:
An optical system, comprising: 


a first optical module, comprising: 

a fixed portion; 

a movable portion movably connected to the fixed portion, 

wherein the movable portion is used for connecting to an optical element; 



a driving assembly used for moving the movable portion relative to the fixed portion; and 

a circuit assembly electrically connected to the driving assembly.

Claim 13
The optical system as claimed in claim 12 (which indirectly depends from Claim 1), wherein the circuit assembly comprises: a first circuit element electrically connected to the driving assembly; a second circuit element, wherein the first circuit element and the second circuit element are arranged in the first direction.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 10 of copending Application No. 17/521,530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/521,530 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
Application 17/521,530
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; a movable assembly, configured to be connected to an optical element, wherein the movable assembly is movable relative to the fixed assembly, and 

the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, 



including a plurality of circuits, and affixed to the fixed assembly; (Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner take plurality and two or more)
Claim 1:
An optical element driving mechanism, comprising: 

a movable portion used for connecting to an optical element; a fixed portion, wherein the movable portion is movable relative to the fixed portion; 



a first driving assembly used for driving the movable portion to move relative to the fixed portion; and 

a circuit assembly used for connecting to an external circuit, and is affixed on the fixed portion and 

Claim 10
The optical element driving mechanism as claimed in claim 9 (which indirectly depends from Claim 1), wherein the circuit assembly comprises: a first circuit disposed on a surface of the bottom; a second circuit disposed on the surface of the bottom; a third circuit disposed on the surface of the bottom; and a fourth circuit disposed on the surface of the bottom; wherein the optical element driving mechanism further comprises a second sensing assembly, comprising a second sensing element.


Claim 4
The optical element driving mechanism as claimed in claim 3 (which indirectly depends from Claim 1), wherein the bottom comprises: a main body, wherein the material of the main body comprises plastic; and a first recess corresponding to the first sensing element; wherein: the main body is plate-shaped and is perpendicular to a main axis; the first recess comprises a first inclined surface, wherein the first inclined surface is planar and is not perpendicular to the main axis; the first inclined surface is not parallel to the main axis.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6 and 7 of copending Application No. 17/541,760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/541,760 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
Application 17/541,760
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 


a movable assembly, configured to be connected to an optical element, 

wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly; (Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner take plurality and two or more)
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion, 


a movable portion used for connecting to a first optical element; 

wherein the movable portion is movable relative to the fixed portion;



a driving assembly used for driving the movable portion to move relative to the fixed portion; and 

a circuit assembly electrically connected to the driving assembly; wherein the driving assembly is electrically connected to an external circuit through the circuit assembly.

Claim 6
The optical element driving mechanism as claimed in claim 5 (which indirectly depends from Claim 1), further comprising a position sensing assembly used for detecting the movement of the movable portion relative to the fixed portion; wherein: when viewed along the main axis, the position sensing assembly is at the second side; the circuit assembly comprises a first circuit element electrically connected to the position sensing assembly; when viewed along the main axis, the first circuit element is at the second side; the first circuit element is affixed on the first blocking wall; the first circuit element is plate-shaped; the first blocking wall comprises: a first recess used for accommodating the position sensing assembly; a second recess used for accommodating the first circuit element; and a third recess used for accommodating a second adhesive element; the first recess is in the second recess; the first circuit element is affixed on the first blocking wall by the second adhesive element; the third recess is in the second recess; the depth of the first recess is greater than the depth of the third recess; when viewed along the main axis, the position sensing assembly is at the center of the second side.

Claim 7
The optical element driving mechanism as claimed in claim 6 (which indirectly depends from Claim 1), wherein the circuit assembly further comprises a second circuit element disposed on the bottom; wherein: the first circuit element comprises a first contact; the second circuit element comprises a second contact; the optical element driving mechanism further comprises a first electrical connecting element; the first contact is electrically connected to the second contact by the first electrical connecting element; the first electrical connecting element is in direct contact with a first surface of the first circuit element; the first electrical connecting element is in direct contact with a second surface of the second circuit element; the first surface and the second surface are not parallel; when viewed along a first direction that is perpendicular to the main axis, the first surface at least partially overlaps the second surface in a second direction that is perpendicular to the main axis; when viewed along the first direction, the first surface does not overlap a third surface of the second contact in the second direction; the second surface and the third surface face opposite directions; at least a portion of the second surface overlaps the third surface in the direction that the main axis extends.

Claim 2
The optical element driving mechanism as claimed in claim 1, wherein the fixed portion comprises: a case comprising a first top wall and a first side wall; a bottom, wherein the bottom and the case form an accommodating space, and the movable portion is disposed in the accommodating space; and a frame, wherein the material of the frame comprises metal; wherein: the first top wall is perpendicular to a main axis;


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 12 of copending Application No. 17/078,535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/078,535 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
Application 17/078,535
Claim 1:
An optical element driving mechanism, comprising: 



a fixed assembly; 

a movable assembly, configured to be connected to an optical element, 

wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 

a circuit assembly, 


including a plurality of circuits, and affixed to the fixed assembly; (Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner take plurality and two or more)
Claim 1:
An optical system, comprising: 


a first optical module, comprising: 

a fixed portion; 

a movable portion movably connected to the fixed portion, 

wherein the movable portion is used for connecting to an optical element; 



a driving assembly used for moving the movable portion relative to the fixed portion; and 

a circuit assembly electrically connected to the driving assembly.

Claim 12
The optical element driving mechanism as claimed in claim 10 (which indirectly depends from Claim 1), wherein the circuit assembly is disposed on the first side, and comprises a first circuit element and a second circuit element, the first circuit element and the second circuit are symmetrically arranged on the first side wall of the base, and each has an electrical connection portion to electrically connect the first driving element; wherein when viewed along the direction that is parallel to the first side, the electrical connection portion of the first circuit element and the electrical connection portion of the second circuit element do not overlap; wherein when viewed along the direction that is perpendicular to the main axis and the first side, the electrical connection portion of the first circuit element, the electrical connection portion of the second circuit element, the boundary between the first elastic portion and the first fixed-portion-fixed-end, and the boundary between the second elastic portion and the second fixed-portion-fixed-end are respectively arranged at different corners of the fixed portion


Claim 2
The optical element driving mechanism as claimed in claim 1, further comprising: a limiting element, limiting the driving assembly to move within a range of movement relative to the fixed portion, and disposed on the movable portion or the fixed portion; a position sensing assembly, sensing the movement of the movable portion relative to the fixed portion; a guiding assembly, disposed between the movable portion and the fixed portion; and a magnetically permeable element, disposed on the fixed portion; wherein the fixed portion has a polygonal structure and a first side, and comprises: an outer frame, having a top surface and a first side wall, wherein the first side wall extends from an edge of the top surface and is parallel to the first side; and a base, arranged along a main axis with the outer frame, having an accommodating portion and a first side wall, wherein the accommodating portion accommodates a part of the limiting element, the first side wall of the base is closer to the main axis than the first side wall of the outer frame; wherein the driving assembly comprises: a first driving element, driving the movable portion to move in a first dimension relative to the fixed portion, having a shape memory alloy, having a long strip structure, extending along a first direction; wherein when viewed along a direction that is parallel to the main axis, the first driving element is disposed on the first side.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 of copending Application No. 17/459,853 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application 17/459,853 (reference application) encompass the claim limitations of Application 17/067,553.
Application 17/067,553
Application 17/459,853
Claim 1:
An optical element driving mechanism, comprising: 

a fixed assembly; 

a movable assembly, configured to be connected to an optical element, 

wherein the movable assembly is movable relative to the fixed assembly, and the optical element has an optical axis; 

a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly; and 







a circuit assembly, including a plurality of circuits, and affixed to the fixed assembly;

(Examiner takes first circuit element and second circuit element as a plurality of circuits; Examiner take plurality and two or more)
Claim 1:
An optical element driving mechanism, comprising: 

a fixed portion; 

a first movable portion used for moving relative to the fixed portion; a second movable portion used for holding an optical element having a main axis, and the second movable portion is movable relative to the first movable portion; 


a first driving assembly used for driving the first movable portion to move relative to the fixed portion in a first dimension; a second driving assembly used for driving the second movable portion to move relative to the first movable portion in a second dimension; and a connecting element connecting the first movable portion and the second movable portion

Claim 19
The optical element driving mechanism as claimed in claim 18 (which indirectly depends from Claim 1), further comprising: a first circuit element disposed on the fixed portion; a second circuit element disposed on the fixed portion; a first strengthen element disposed on the fixed portion; and a second strengthen element disposed on the fixed portion.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the circuit member" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the circuit member" will be taken as "configured to be electrically connected to the ".
Claims 16 and 17 are dependent on Claim 15 and inherit the deficiencies thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2008/0024590 A1).
With respect to Claim 1, Nakajima discloses an optical element driving mechanism (optical scanning unit, title), comprising: a fixed assembly (446, Figure 3); a movable assembly (443, Figure 3), configured to be connected to an optical element (441, Figure 2), wherein the movable assembly (443, Figure 3) is movable relative to the fixed assembly (446, Figure 3), and the optical element (441, Figure 2) has an optical axis (main scanning direction, Figure 2); a driving assembly (463, Figure 3), configured to drive (¶[0090] and ¶ [0107]) the movable assembly (443, Figure 3) to move relative to the fixed assembly (446, Figure 3); and a circuit assembly (445 and 449, Figure 2), including a plurality of circuits (445, 449, Figure 3), and affixed to the fixed assembly (446, Figure 3).


    PNG
    media_image1.png
    756
    1102
    media_image1.png
    Greyscale

With respect to Claim 2, Nakajima further discloses wherein the fixed assembly (446, Figure 3) includes a base (466, Figure 4), the base (466, Figure 4) has a first side wall (area along one side of 442, Figure 4), the optical element driving mechanism further includes a positioning structure (461, Figure 4) which is disposed on the first side wall (area along one side of 442, Figure 3), and the circuit assembly (445, 449, Figure 3) is positioned on the first side wall (area along one side of 442, Figure 4) by the positioning structure (461, Figure 4).
With respect to Claim 3, Nakajima further discloses wherein when viewed along the optical axis (main scanning direction, Figure 2), at least a part of the circuit assembly (445, 449, Figure 3) overlaps the positioning structure (461, Figure 4), and the positioning structure (461, Figure 4) overlaps (449 overlaps 442, see Figures 3 and 4) a bottom wall of the base (466, Figure 4).
With respect to Claim 4, Nakajima further discloses wherein the movable assembly (443, Figure 3) has a winding structure (444, Figure 3) extending in a first direction perpendicular (sub-scanning direction, Figure 2) to the optical axis (main scanning direction, Figure 2), the first side wall (area along one side of 442, Figure 4) has a recess (see annotated Figure 4, below), and the winding structure (444, Figure 3) is located in the recess (see annotated Figure 4, below), wherein when viewed in a second direction perpendicular (optical axial direction, Figure 2) to the optical axis (main scanning direction, Figure 2), the winding structure (444, Figure 3) overlaps (see Figure 4) at least a part of the first side wall (area along one side of 442, Figure 4).


    PNG
    media_image2.png
    696
    972
    media_image2.png
    Greyscale

With respect to Claim 15, Nakajima discloses, as best understood, wherein the optical element driving mechanism further includes a circuit assembly (445, 449, Figure 3) protruding from the base (466, Figure 4) and electrically connected to the circuit assembly (445, 449, Figure 3), wherein when viewed in a first direction perpendicular (sub-scanning direction, Figure 2) to the optical axis (main scanning direction, Figure 2), a shortest distance (see distance in Figure 3) between the circuit member (444, Figure 4) and the circuit assembly (445, 449, Figure 3) in a second direction is less than a shortest distance between (see distance in Figures 3 and 4) the circuit member (444, Figure 4) and the base (466, Figure 4) in the second direction, wherein the first direction is perpendicular to the second direction.
With respect to Claim 16, Nakajima discloses, as best understood, wherein the circuit member (444, Figure 4) has a first side surface (see annotated Figure 4 below) and a second side surface (see annotated Figure 4 below), the first side surface (see annotated Figure 4 below) does not face the circuit assembly (445, 449, Figure 3), the second side surface (see annotated Figure 4 below) faces the circuit assembly (445, 449, Figure 3), and the first side surface (see annotated Figure 4 below) and the second side surface face (see annotated Figure 4 below) in opposite directions.


    PNG
    media_image3.png
    630
    885
    media_image3.png
    Greyscale

With respect to Claim 17, Nakajima discloses, as best understood, wherein the circuit assembly (445, 449, Figure 3) has an electrical connecting element (455, Figure 2), and the circuit member (444, Figure 4) has a third side surface (see annotated Figure 4 above) which faces the electrical connecting element (455, Figure 2).

Allowable Subject Matter
Claims 5-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to Claim 5, though Nakajima (US 2008/0024590 A1) discloses “the optical element driving mechanism as claimed in claim 2,” Nakajima fails to teach or suggest the aforementioned combination further comprising “wherein the first side wall has a first protruding portion that protrudes toward a light-exiting end of the optical element driving mechanism, the circuit assembly includes a second protruding portion, and the first protruding portion supports the second protruding portion.”
With respect to claim 6, this claim depends on claim 5 and is allowable at least for the reasons stated supra.
With respect to Claim 7 though Nakajima (US 2008/0024590 A1) discloses “the optical element driving mechanism as claimed in claim 2,” Nakajima fails to teach or suggest the aforementioned combination further comprising “wherein the movable assembly has a winding structure extending along the optical axis, the first side wall has a recess, and when viewed in a first direction perpendicular to the optical axis, the winding structure overlaps the recess.”
With respect to claims 8-10, these claims depend on claim 7 and are allowable at least for the reasons stated supra.
With respect to Claim 11, though Nakajima (US 2008/0024590 A1) discloses “the optical element driving mechanism as claimed in claim 1,” Nakajima fails to teach or suggest the aforementioned combination further comprising “wherein the movable assembly has a slot structure configured to be engaged with an engaging portion of the optical element, the slot structure has a first surface and a second surface, when viewed along the optical axis, the first surface partially overlaps the second surface, and a size of the engaging portion is smaller than a size of the first surface.”
With respect to claims 12-14, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
With respect to Claim 18, though Nakajima (US 2008/0024590 A1) discloses “the optical element driving mechanism as claimed in claim 1, wherein the optical element driving mechanism further includes a first elastic member (442, annotated Figure 3, below) connected to the fixed assembly (446, Figure 3) and the movable assembly (443, Figure 3),” Nakajima fails to teach or suggest the aforementioned combination further comprising “the first elastic member four separate spring sheets, and when viewed along the optical axis, these spring sheets are rotationally symmetrical.”
With respect to claims 19-20, these claims depend on claim 18 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        August 8, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872